Exhibit 12.1 NATIONAL PENN BANCSHARES, INC. & SUBSIDIARIES COMPUTATION OF CONSOLIDATED RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS ($ in thousands) Nine months ended (unaudited) September 30, Year ended December 31, 2008 2007 2007 2006 2005 2004 2003 Computation of Earnings Net income $ 68,035 $ 48,524 $ 65,233 $ 64,109 $ 58,480 $ 46,784 $ 42,502 Add: Provision for income taxes 19,743 13,766 17,380 20,245 18,921 14,243 8,238 Less: Income from discontinued operations, net of taxes - 8,621 Less: Income (loss) from equity method investments, net of taxes 1,947 (96 ) 1,561 1,738 800 493 173 Income before income taxes 85,831 62,386 81,052 82,616 76,602 60,534 41,946 Fixed charges, excluding interest on deposits 54,935 42,542 57,160 42,697 34,515 23,590 18,545 Total earnings for computation, excluding interest on deposits 140,766 104,928 138,212 125,313 111,116 84,124 60,491 Interest on deposits 108,137 92,129 123,944 107,711 60,765 38,140 35,301 Total earnings for computation, including interest on deposits $ 248,903 $ 197,057 $ 262,156 $ 233,024 $ 171,881 $ 122,264 $ 95,792 Computation of Fixed Charges Net rental expense $ 6,264 $ 3,745 $ 4,954 $ 4,747 $ 4,028 $ 3,706 $ 3,713 Portion of net rental expense deemed representative of interest $ 2,088 $ 1,248 $ 1,651 $ 1,582 $ 1,343 $ 1,235 $ 1,238 Interest on short-term borrowed funds 15,805 14,877 19,337 18,676 13,638 6,302 3,964 Interest on long-term debt 37,042 26,417 36,172 22,439 19,534 16,053 13,343 Total fixed charges, excludinginterest on deposits 54,935 42,542 57,160 42,697 34,515 23,590 18,545 Interest on deposits 108,137 92,129 123,944 107,711 60,765 38,140 35,301 Total fixed charges, includinginterest on deposits $ 163,072 $ 134,671 $ 181,104 $ 150,408 $ 95,280 $ 61,730 $ 53,846 Combined Fixed Charges and Preferred Stock Dividends Preferred stock dividend on a pre-tax basis $ - $ - $ - $ - $ - $ - $ - Total fixed charges, excluding interest on deposits 54,935 42,542 57,160 42,697 34,515 23,590 18,545 Combined fixed charges and preferred stock dividends, excluding interest on deposits 54,935 42,542 57,160 42,697 34,515 23,590 18,545 Interest on deposits 108,137 92,129 123,944 107,711 60,765 38,140 35,301 Combined fixed charges and preferred stock dividends, including interest on deposits $ 163,072 $ 134,671 $ 181,104 $ 150,408 $ 95,280 $ 61,730 $ 53,846 Ratio of Earnings to Fixed Charges Excluding deposit interest 2.56 x 2.47 x 2.42 x 2.93 x 3.22 x 3.57 x 3.26 x Including deposit interest 1.53 x 1.46 x 1.45 x 1.55 x 1.80 x 1.98 x 1.78 x Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends Excluding deposit interest 2.56 x 2.47 x 2.42 x 2.93 x 3.22 x 3.57 x 3.26 x Including deposit interest 1.53 x 1.46 x 1.45 x 1.55 x 1.80 x 1.98 x 1.78 x
